Citation Nr: 1739081	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-32 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A personal hearing was conducted between the Veteran and undersigned in May 2017.  A transcript is associated with the record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

The Veteran's left knee osteoarthritis was not caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for secondary service connection for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran asserts that his diagnosed left knee osteoarthritis was caused or aggravated by his service-connected right knee disability.  See February 2012 Notice of Disagreement; May 2017 Hearing Transcript.  He denied injuring his left knee or experiencing left knee pain in service; rather, he claimed that left knee problems manifested approximately 30 years after service.  See May 2017 Hearing Transcript.  Although a June 1964 report of medical history indicated preexisting Osgood-Schlatter disease of the left knee, the Veteran denied experiencing an increase in severity during service, and the service treatment records are silent for complaints, treatment, or diagnosis of a left knee disorder.  As a theory of direct service connection has not been expressly raised or reasonably raised by the record, the Board will only discuss secondary service connection for the Veteran's left knee osteoarthritis.

The October 2011 VA examination diagnosed left knee osteoarthritis, and the Veteran has a service-connected right knee disability.  As such, elements (1) and (2) of Wallin have been met.

What remains for consideration is whether there is a nexus between the Veteran's diagnosed left knee osteoarthritis and service-connected right knee disability.   There are multiple medical opinions of record addressing secondary service connection, specifically two VA opinions and two private medical opinions.  The Board affords the VA opinions greater weight than the others, because the VA opinions are based on medical principles and adequate rationale, and the examiners considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The October 2011 VA examiner opined that the Veteran's left knee osteoarthritis was less likely than not proximately due to or the result of his service-connected right knee disability.  The examiner cited the Veteran's advanced age and the natural progression of Osgood-Schlatter disease as factors in the development of the left knee condition.  Similarly, the July 2014 examiner concluded that the Veteran's left knee osteoarthritis was more likely than not due to the combination of advanced age, prior Osgood-Schlatter disease, and prior physical activities.  The examiner noted the increased risk and incidence of arthritis due to the preceding factors, while also finding that causation or aggravation by the right knee disability was medically implausible given the absence of medical evidence of a severely altered gait over a long period of time.

By contrast, the private medical opinions are not supported by adequate rationales.  A February 2012 examination report from Dr. R.T. concluded that the Veteran's left knee osteoarthritis "is very likely secondary to favoring the right knee over the years and overuse."  See June 2014 Medical Treatment Record, Non-Government Facility.  A September 2014 opinion from Dr. C.P. similarly opined that the Veteran developed left knee osteoarthritis, because he placed greater force on the left knee to compensate for right knee pain prior to right knee arthroplasty in March 2008.  See September 2014 Medical Treatment Record, Non-Government Facility.  The opinions do not cite specific evidence in the record or supporting medical literature, and they fail to address potentially important contributing factors, such as the Osgood-Schlatter disease.  There was also no discussion of the fact that evidence of a severe altered gait had not been presented, which the VA physicians found to be highly significant clinical evidence.  It is noted that evidence of severe altered gait is not documented in any of the available medical records.  In the absence of reasoned medical explanations and supporting data for their conclusions, the opinions from Dr. R.T. and Dr. C.P. are entitled to no weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's statements attributing his left knee osteoarthritis to his service-connected right knee disability.  Nevertheless, the Veteran is not competent to opine on the etiology of a complex medical condition such as left knee osteoarthritis, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 


ORDER

Entitlement to service connection for left knee osteoarthritis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


